STONE, J.,
(dissenting.)—In the case of Mack v. Cundiff, 6 Por. 24, decided more than forty years ago, this court said *416that “ chancery will not relieve against a judgment at law, on the ground of its being contrary to equity, unless the-defendant in the judgment was ignorant of the fact in question pending the suit, or it could not have been received as a defence, or, unless he was prevented from availing himself' of it as a defence by fraud or accident, or the act of the opposite party, unmixed with negligence or fault on his part.” In French v. Garner, 7 Por. 549, the same doctrine was affirmed; and it has been reiterated by this court so often, in a series of decisions running all through the judicial history of this State, that I deem it unnecessary to cite them.—See 1 Brick. Dig. 666, § 376.
This principle did not originate in this court. It was borrowed from the English Chancery system, and was copied from a decree of Chancellor Kent, who, like our predecessors, found the doctrine ready moulded and established for his use.—See Foster v. Wood, 6 Johns. Ch. 87; Lansing v. Eddy, 1 id. 51. It did not pertain to the original, inherent powers of the court; but was engrafted upon its jurisdiction upon that principle, now long recognized, which is included in the general phrase, the prevention of irreparable mischief. Hence, to bring himself within its remedial influence, the party invoking its exercise must show, in fact, that he has a legal right, that he has failed to obtain it by no fault or neglect on his part, and that without the aid of the Chancery Court he is without remedy. The slightest inattention, or want of active diligence, which, if timely exercised, would have averted the wrong, has, in such cases,, been always held to be fatal to the relief prayed; because, such inattention or want of active diligence disproved the great underlying averment, that the injury done Avas without fault or neglect on the part of complainant. The jurisdiction being exceptional, the party asking its exercise must bring himself clearly within its scope.
This conservative, healing principle, so necessary for the prevention of wrongs which sometimes, through fraud of parties, or accident AAÚthout fault or neglect, l}ave found expression in the solemn judgments of the purest and most elevated judicial minds, has been applied for their correction to the judgments of courts of the highest, as Avell as the loAvest jurisdiction, Avhen no other mode of redress could be administered. Judicial necessity gave it its birth, and it defines the boundaries of its domain.
The principles we have declared above Avere made a part of the statute laAV of this State, and the common law courts *417were clothed with a qualified power to exercise them, in two of the most numerous classes of cases in which their exercise might become necessary.—See Code of 1852, section 2406 et seq.; Code of 1876, section 3159 et seq. This statutory remedy, like the equity principles above, only aids parties who have been prevented from making their defense, by surprise, accident, mistake or fraud, without fault on their part. Under this statute, it has been held, and rightly so, that a party, to avail himself of. its benefits, must repel all imputation of fault, neglect, or inattention, in defending his suit in the first instance.—See White v. Ryan, 31 Ala. 400; Shields v. Brown, ib. 535; Allington v. Tucker, 38 Ala. 655; Dothard v. Teague, 40 Ala. 583; Callahan v. Lott, 42 Ala. 167; Ex parte North, 49 Ala. 385; Martin v. Hudson, 52 Ala. 279.
It will be observed that in the two forms of remedy discussed above, no error or fault of the judge by whom the judgment is rendered, enters into the consideration. Accident to the defendant, without his neglect, or fraud of the opposite party which he could not avert, one or the other, is the fundamental fact to entitle a party to relief, who having a meritorious defense, has been denied'the means of making it. The remedy is directed and shaped to redress misfortunes of the suitor; not the errors or faults of the judge. It concedes the judgment to be right on the facts presented, but claims that, without fault, the facts did not properly go before the court.
Section 3837 of the Code of 1876—the same as section.1915 of the Code of 1852—is as follows:
“ Where any error of law or fact has occurred in the settlement of any estate of a decedent, to the injury of any party, without any fault or neglect on his part, such party may correct such error by bill in chancery, within two years after the final settlement thereof; and the evidence filed in the Court of Probate, in relation to such settlement, must be received as evidence in the Court of Chancery, with such other evidence as may be adduced.”
The first controlling thought which presents itself in contrasting the older equitable doctrine, first above considered, with the statute last above copied, is, that while the fonner principle furnishes redress of wrongs which have been inflicted on parties through their misfortune, without any charge of error or fault committed by the presiding judge, the latter only proposes to redress error committed by the judge or court.
Second: Under the older principle, errors of law are never *418redressed; nor are errors of fact, as fact. The whole aim and scope of the latter are the redress of errors of law and fact.
Third: Under the former, mere cumulative evidence is worthless, and is disregarded. Under the latter it is expressly provided for and authorized.
Let us analyze this section 3837, and see if its language does not force us to adopt one construction only. It confers the right to resort to chancery within two years after final settlement, “ when aDy error of law or fact has occurred in the settlement, to the injury of any party.” Not a word said about reserving an exception, about a new trial, about appeal, or about fraud. The language is, when an error of law or fact occurs. Whose error ? Necessarily the court’s. And the redress is as ample when the court commits an error of law, as when it commits an error of fact. The errors need not be those procured by fraud, or. which cannot be redressed on appeal. The statute contains no such limitation as this. There is, however, a limitation in the section. The redress extends Only to such errors of law or fact as occur without fault or neglect on the part of the party seeking redress. That is, if the error of the court be one of law, then the party complaining must not have caused, or contributed to it, by his fault or neglect. So, if the error be one of fact. Volenti non jit injuria. The grammatical construction of this sentence, forces the mind to the conclusion that the legislature meant, and only meant, that the error of law or fact committed by the court, must not have resulted from the fault or neglect of the party who complains that ho was aggrieved thereby. Anything beyond this can not be found in the statute. To me it seems a stretch of interpretation, either to add important words to, or take them from the plainly expressed language of the statute.
Another view is conclusive to my mind, that the opinion of my brothers is not the true construction of this section of the Code so humanely beneficent to the most defenceless classes in any community. If they are correct, all the remedial powers of section 3837 supra, had been in full exercise by the chancery courts of this State, from the dawn of our jurisprudence. Why provide by statute, and in a code of laws framed by legal gentlemen selected for their professional eminence, the identical remedy, and confine it to a class of cases in one named court, which was known and recognized everywhere as already existing, and applicable to all civil causes in every court of record in the State? And, *419notably, why express this new grant of an old power, in language fundamentally dissimilar to that, in which we have all been accustomed to meet the legal principle which my brothers think the legislature intended to declare in the section of the Code under discussion ? I submit the inquiry if the construction of my brothers does not leave section 3837 of the Code without any operation whatever.
Many of the judges of probate are unskilled in the law; and settlements, in that court, frequently pass through without thoughtful, contestation, to the great damage of those entitled to share in the distribution. Hence the wisdom of providing a larger and more liberal system of revision of their decrees, than is considered necessary or safe as a general rule.
The cases of Watts v. Gale, 20 Ala. 817, and Duckworth v. Duckworth, 35 Ala. 70, cited by my brothers, should exert no influence in the construction of the section of the Code under discussion. The first of those cases was decided in 1852, before the statute became operative. The last makes no allusion to the statute, and contains no averment to bring the case within its influence. I think each of them as inapplicable to the case in hand, as is the leading case of French v. Garner.
I regret the necessity T feel myself under of dissenting from the views of my brothers; but I consider the question loo important to be passed over in silence.